Title: [Diary entry: 1 August 1785]
From: Washington, George
To: 

Monday 1st. Mercury at 74 in the Morning— at Noon and 78 at Night.  But little wind, weather clear & day very warm. Left home at 6 Oclock P. M. and after escorting Fanny Bassett to Alexandria I proceeded to Doctr. Stuarts where I breakfasted; and from thence went to George Town to the Annual Meeting of the Potomack Company appointed to be held at that place. About Noon, a sufficient number of sharers having assembled to constitute a meeting, we proceeded to business—Mr. Danl. Carroll in the Chair—when the President & directors of the Company made a report of their transactions since their appointment, which was received & approved of. The Board of Directors then sat, and after coming to some resolutions respecting rations to be allowed the Workmen—the mode of payment—manner of keeping an acct. of their work &ca. &ca. and to a determination of proceeding first to the Senneca Falls and next to those at the Mouth of Shannondoah for the purpose of investigation & to direct the operations thereat adjourned Sine Die. Dined at Shuters Tavern, and lodged at Mr. Oneals.